Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: it does not provide proper antecedent basis for the limitation that “at least one of the inner leg, the connecting part, and the outer leg is arranged on a different plane that is at an angle relative to a horizontal plane and a vertical plane”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claims 1 and 13  
	The scope of the phrases “at least one of the inner leg, the connecting part, and the outer leg is arranged on a different plane that is at an angle relative to a horizontal plane and a vertical plane”

	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 2-12 and 14-19  
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
With Respect to Claim 20  
	The phrase “opens a gate-lever of the carabiner in an act of a locking motion” and “opens the gate-lever of the carabiner in an act of a detaching motion” are unclear in scope as they appear to recite an action rather than a structure, and do not clearly use functional language.
	For the purposes of Examination on the merits, Examiner takes the claim language to be functional (i.e. to require an inner leg capable of opening the gate-lever in a locking motion and an outer leg capable of opening the gate lever in a detaching motion).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by U.S. Patent Publication #2011/0108300 to Nagasaka (Nagasaka). 
With Respect to Claim 1  
Nagasaka discloses a lifting hook comprising: an inner leg (noting side of the hook/ the leg that number 32 points to in FIG. 1, for clarity, the entire structure between just above and right of 31b in that orientation and just below the end of the hook in that portion is considered the inner leg) and an outer leg (noting side of the hook/the leg that the number 32a points to in FIG. 1, for clarity, the entire structure between just above and left of 31b in that orientation and just below the end of the hook in that portion is considered the inner leg) fixed to a work tool (1) with a power source (15); and a connecting part (noting end portion of 32) connecting free ends of the inner and outer legs to each other, wherein when a worker equipped with a lever-type carabiner holds the work tool, the inner leg of the lifting hook is located on the inner side close to the carabiner while the outer leg is located on the outer side far from the carabiner (inasmuch as it is capable of this use, e.g. during normal use with the tool held in front of the worker, or if the clip is attached by passing the connecting portion adjacent the inner leg into the carabiner rather than the clip oriented as shown in FIG. 4), wherein the inner leg and the outer leg have a height difference (FIG. 1 shows the height difference) so that at least a portion of the outer leg is located higher than the inner leg (FIG. 4 and others show an example orientation in which this is the case), at least one of the inner leg, the connecting part, and the outer leg is arranged on a different plane that is at an angle relative to a horizontal plane and a vertical plane (at least the connecting part is on a different plane to the other two and is angled relative to the horizontal and vertical, see e.g. the FIG. 1 orientation; alternately the inner leg and outer leg are each on different planes that are perpendicular to the paper and angled relative to the vertical and horizontal in the FIG. 1 orientation) and the inner leg, the connecting part, and the outer leg form a three-dimensional shape.
With Respect to Claim 2  
The lifting hook according to claim 1, wherein when the worker is not twisting the wrist when the worker holds the work tool (it is clearly capable of this use as the worker will do so in many positions when holding and using the tool normally and/or can do so by simply holding it in front of the worker with the wrist not twisted).  
With Respect to Claim 3  
The lifting hook according to claim 1, wherein the outer leg (leg on the side 33 points to in FIG. 1) includes a first portion (portion of 32 on that side) adjacent to the connecting part (FIG. 1) and a main functional part (noting portion of 33 on that side), and wherein the main functional part is located higher than the inner leg (FIG. 1 shows the relative height, see Fig. 4 showing an orientation in which the main functional part is/will be higher than the inner leg).  
With Respect to Claim 4  
The lifting hook according to claim 3, wherein an included angle (a) between the first portion and the main functional part is greater than 90 and equal to or less than 170 (FIGS. 2A-4 show the main functional part curved, and therefore the main functional part defines an included angle between approximately 180 degrees and approximately 90 degrees depending on where along the area where the first portion and the main functional part meet and the angle is taken).  
With Respect to Claim 5  
The lifting hook according to claim 1, wherein the lifting hook has a tapered shape (FIG. 1 shows it tapering from 33 to the other end of 32).  
With Respect to Claim 6  
The lifting hook according to claim 5, wherein the lifting hook is designed such that when the carabiner holds the lifting hook and the worker holds the work tool, the inner leg is inclined in a direction away from the carabiner toward the connecting part in planar view (FIG. 1 shows the incline and the direction of the incline will be as claimed when the tool is upside down and held by the worker as claimed, it is noted that the particular location will depend on the particulars of the carabiner and how it is attached).  
With Respect to Claim 7  
The lifting hook according to claim 1, wherein the lifting hook is designed such that when 23Attorney Docket No.: 3083-139 the worker is in the act of locking the lifting hook to the carabiner, the worker twists the wrist to rotate the work tool by an angle of 350 or less and when the worker is in the act of detaching the lifting hook from the carabiner, the worker twists the wrist to rotate the work tool by an angle of 350 or less(it is Examiner’s position that this will occur with an appropriately shaped and positioned carabiner and/or that the carabiner can be unlocked using the other arm and thus require little or no twisting of the wrist of the hand holding the tool in order to remove it and/or that it is capable of this use with e.g. a carabiner allowing for locking the carabiner in the open position in which case the user will not need to twist the wrist to lock or remove it, for clarity, the “when the worker is in the act of locking” is clearly broad enough to encompass one hand inserting and the other locking/unlocking, as the claim language does not explicitly require that the act of insertion causes the locking/unlocking action, that the clip serves to lock or unlock, or any sort of automatic action such as is disclosed in the specification for the invention, and also/alternately that the limitations are clearly only functional and the Nagasaka structure is sufficiently similar to perform the claimed function in similar fashion the invention).  
With Respect to Claim 8  
The lifting hook according to claim 2, wherein the lifting hook is designed such that when the worker is in the act of locking the lifting hook to the carabiner, the worker twists the wrist to rotate the work tool by an angle of 350 or less and when the worker is in the act of detaching the lifting hook from the carabiner, the worker twists the wrist to rotate the work tool by an angle of 350 or less (it is Examiner’s position that this will occur with an appropriately shaped and positioned carabiner and/or that the carabiner can be unlocked using the other arm and thus require little or no twisting of the wrist of the hand holding the tool in order to remove it and/or that it is capable of this use with e.g. a carabiner allowing for locking the carabiner in the open position in which case the user will not need to twist the wrist to lock or remove it, for clarity, the “when the worker is in the act of locking” is clearly broad enough to encompass one hand inserting and the other locking/unlocking, as the claim language does not explicitly require that the act of insertion causes the locking/unlocking action, that the clip serves to lock or unlock, or any sort of automatic action such as is disclosed in the specification for the invention, and also/alternately that the limitations are clearly only functional and the Nagasaka structure is sufficiently similar to perform the claimed function in similar fashion the invention).  
With Respect to Claim 9    
The lifting hook according to claim 1, wherein the lifting hook is designed such that when 23Attorney Docket No.: 3083-139 the worker is in the act of locking the lifting hook to the carabiner, the worker twists the wrist to rotate the work tool by an angle of 250 or less and when the worker is in the act of detaching the lifting hook from the carabiner, the worker twists the wrist to rotate the work tool by an angle of 250 or less (it is Examiner’s position that this will occur with an appropriately shaped and positioned carabiner and/or that the carabiner can be unlocked using the other arm and thus require little or no twisting of the wrist of the hand holding the tool in order to remove it and/or that it is capable of this use with e.g. a carabiner allowing for locking the carabiner in the open position in which case the user will not need to twist the wrist to lock or remove it, for clarity, the “when the worker is in the act of locking” is clearly broad enough to encompass one hand inserting and the other locking/unlocking, as the claim language does not explicitly require that the act of insertion causes the locking/unlocking action, that the clip serves to lock or unlock, or any sort of automatic action such as is disclosed in the specification for the invention, and also/alternately that the limitations are clearly only functional and the Nagasaka structure is sufficiently similar to perform the claimed function in similar fashion the invention).  
With Respect to Claim 10  
The lifting hook according to claim 2, wherein the lifting hook is designed such that when 23Attorney Docket No.: 3083-139 the worker is in the act of locking the lifting hook to the carabiner, the worker twists the wrist to rotate the work tool by an angle of 250 or less and when the worker is in the act of detaching the lifting hook from the carabiner, the worker twists the wrist to rotate the work tool by an angle of 250 or less(it is Examiner’s position that this will occur with an appropriately shaped and positioned carabiner and/or that the carabiner can be unlocked using the other arm and thus require little or no twisting of the wrist of the hand holding the tool in order to remove it and/or that it is capable of this use with e.g. a carabiner allowing for locking the carabiner in the open position in which case the user will not need to twist the wrist to lock or remove it, for clarity, the “when the worker is in the act of locking” is clearly broad enough to encompass one hand inserting and the other locking/unlocking, as the claim language does not explicitly require that the act of insertion causes the locking/unlocking action, that the clip serves to lock or unlock, or any sort of automatic action such as is disclosed in the specification for the invention, and also/alternately that the limitations are clearly only functional and the Nagasaka structure is sufficiently similar to perform the claimed function in similar fashion the invention).  
With Respect to Claim 11  
The lifting hook according to claim 1, wherein the lifting hook is designed such that when 23Attorney Docket No.: 3083-139 the worker is in the act of locking the lifting hook to the carabiner, the worker twists the wrist to rotate the work tool by an angle of 100 or less and when the worker is in the act of detaching the lifting hook from the carabiner, the worker twists the wrist to rotate the work tool by an angle of 100 or less(it is Examiner’s position that this will occur with an appropriately shaped and positioned carabiner and/or that the carabiner can be unlocked using the other arm and thus require little or no twisting of the wrist of the hand holding the tool in order to remove it and/or that it is capable of this use with e.g. a carabiner allowing for locking the carabiner in the open position in which case the user will not need to twist the wrist to lock or remove it, for clarity, the “when the worker is in the act of locking” is clearly broad enough to encompass one hand inserting and the other locking/unlocking, as the claim language does not explicitly require that the act of insertion causes the locking/unlocking action, that the clip serves to lock or unlock, or any sort of automatic action such as is disclosed in the specification for the invention, and also/alternately that the limitations are clearly only functional and the Nagasaka structure is sufficiently similar to perform the claimed function in similar fashion the invention).  
With Respect to Claim 12  
The lifting hook according to claim 2, wherein the lifting hook is designed such that when 23Attorney Docket No.: 3083-139 the worker is in the act of locking the lifting hook to the carabiner, the worker twists the wrist to rotate the work tool by an angle of 100 or less and when the worker is in the act of detaching the lifting hook from the carabiner, the worker twists the wrist to rotate the work tool by an angle of 100 or less(it is Examiner’s position that this will occur with an appropriately shaped and positioned carabiner and/or that the carabiner can be unlocked using the other arm and thus require little or no twisting of the wrist of the hand holding the tool in order to remove it and/or that it is capable of this use with e.g. a carabiner allowing for locking the carabiner in the open position in which case the user will not need to twist the wrist to lock or remove it, for clarity, the “when the worker is in the act of locking” is clearly broad enough to encompass one hand inserting and the other locking/unlocking, as the claim language does not explicitly require that the act of insertion causes the locking/unlocking action, that the clip serves to lock or unlock, or any sort of automatic action such as is disclosed in the specification for the invention, and also/alternately that the limitations are clearly only functional and the Nagasaka structure is sufficiently similar to perform the claimed function in similar fashion the invention).  
With Respect to Claim 13    
A lifting hook comprising: an inner leg (noting side of the hook/ the leg that number 32 points to in FIG. 1, for clarity, the entire structure between just above and right of 31b in that orientation and just below the end of the hook in that portion is considered the inner leg) and an outer leg (noting side of the hook/the leg that the number 32a points to in FIG. 1, for clarity, the entire structure between just above and left of 31b in that orientation and just below the end of the hook in that portion is considered the inner leg) fixed to a work tool (1) with a power source (15); and a connecting part (noting end portion of 32) connecting free ends of the inner and outer legs to each other, wherein when a worker equipped with a lever-type carabiner holds the work tool without twisting the wrist, the inner leg of the lifting hook is located on the inner side close to the carabiner while the outer leg is located on the outer side far from the carabiner (it is Examiner’s position that the structure is capable of the claimed use, noting that the orientation claimed merely involves a 90 degree or so rotation from the orientation shown in FIG. 4), at least one of the inner leg, the connecting part, and the outer leg is arranged on a different plane and at an angle relative to a horizontal plane and a vertical plane (at least the connecting part is on a different plane to the other two and is angled relative to the horizontal and vertical, see e.g. the FIG. 1 orientation; alternately the inner leg and outer leg are each on different planes that are perpendicular to the paper and angled relative to the vertical and horizontal in the FIG. 1 orientation), and the inner leg and the outer leg have a height difference so that at least a portion of the outer leg is located higher than the inner leg (FIG. 1 shows the height difference and FIG. 4 and others show an example orientation in which this is the case).  
With Respect to Claim 14  
The lifting hook according to claim 13, wherein the outer leg (leg on the side 33 points to in FIG. 1) includes a first portion (portion of 32 on that side) includes a first portion (portion of 32 on that side) adjacent to the connecting part (FIG. 1) and a main functional part (noting portion of 33 on that side), and wherein the main functional part is located higher than the inner leg (FIG. 1 shows the relative height, see Fig. 4 showing an orientation in which the main functional part is/will be higher than the inner leg).  
With Respect to Claim 15  
The lifting hook according to claim 14, wherein an included angle (a) between the first portion and the main functional part is greater than 90 and equal to or less than 170 (FIGS. 2A-4 show the main functional part curved, and therefore the main functional part defines an included angle between approximately 180 degrees and approximately 90 degrees depending on where along the area where the first portion and the main functional part meet and the angle is taken).  
With Respect to Claim 16  
The lifting hook according to claim 13, wherein the lifting hook has a tapered shape (FIG. 1 shows it tapering from 33 to the other end of 32).  
With Respect to Claim 17  
The lifting hook according to claim 13, wherein the lifting hook is designed such that when the lifting hook is locked to or detached from the carabiner, the worker twists the wrist to rotate the work tool by an angle of 350 or less.  
With Respect to Claim 18  
The lifting hook according to claim 13, wherein the lifting hook is designed such that when 23Attorney Docket No.: 3083-139 the worker is in the act of locking the lifting hook to the carabiner, the worker twists the wrist to rotate the work tool by an angle of 250 or less and when the worker is in the act of detaching the lifting hook from the carabiner, the worker twists the wrist to rotate the work tool by an angle of 250 or less(it is Examiner’s position that this will occur with an appropriately shaped and positioned carabiner and/or that the carabiner can be unlocked using the other arm and thus require little or no twisting of the wrist of the hand holding the tool in order to remove it and/or that it is capable of this use with e.g. a carabiner allowing for locking the carabiner in the open position in which case the user will not need to twist the wrist to lock or remove it, for clarity, the “when the worker is in the act of locking” is clearly broad enough to encompass one hand inserting and the other locking/unlocking, as the claim language does not explicitly require that the act of insertion causes the locking/unlocking action, that the clip serves to lock or unlock, or any sort of automatic action such as is disclosed in the specification for the invention, and also/alternately that the limitations are clearly only functional and the Nagasaka structure is sufficiently similar to perform the claimed function in similar fashion the invention).  
With Respect to Claim 19  
The lifting hook according to claim 13, wherein the lifting hook is designed such that when 23Attorney Docket No.: 3083-139 the worker is in the act of locking the lifting hook to the carabiner, the worker twists the wrist to rotate the work tool by an angle of 100 or less and when the worker is in the act of detaching the lifting hook from the carabiner, the worker twists the wrist to rotate the work tool by an angle of 100 or less(it is Examiner’s position that this will occur with an appropriately shaped and positioned carabiner and/or that the carabiner can be unlocked using the other arm and thus require little or no twisting of the wrist of the hand holding the tool in order to remove it and/or that it is capable of this use with e.g. a carabiner allowing for locking the carabiner in the open position in which case the user will not need to twist the wrist to lock or remove it, for clarity, the “when the worker is in the act of locking” is clearly broad enough to encompass one hand inserting and the other locking/unlocking, as the claim language does not explicitly require that the act of insertion causes the locking/unlocking action, that the clip serves to lock or unlock, or any sort of automatic action such as is disclosed in the specification for the invention, and also/alternately that the limitations are clearly only functional and the Nagasaka structure is sufficiently similar to perform the claimed function in similar fashion the invention).  
With Respect to Claim 20  
A lifting hook comprising: an inner leg (noting side of the hook/ the leg that number 32 points to in FIG. 1, for clarity, the entire structure between just above and right of 31b in that orientation and just below the end of the hook in that portion is considered the inner leg) and an outer leg (noting side of the hook/the leg that the number 32a points to in FIG. 1, for clarity, the entire structure between just above and left of 31b in that orientation and just below the end of the hook in that portion is considered the inner leg) fixed to a work tool (1) with a power source (15); and a connecting part (noting end portion of 32) connecting a free end of the inner leg at a first angle (see e.g. FIG. 1), and the connecting part connecting a free end of the outer leg at a second angle (see e.g. FIG. 1, noting that the two legs form a taper and so attach at slightly different angles to the connecting part), wherein when a worker equipped with a lever-type carabiner holds the work tool, the inner leg of the lifting hook is located on the inner side close to the carabiner while the outer leg is located on the outer side far from the carabiner (it is Examiner’s position that the structure is capable of the claimed use, noting for example that the orientation claimed could be accomplished by merely a 90 degree or so rotation from the orientation shown in FIG. 4), the inner leg and the outer leg have a height difference so that at least a portion of the outer leg is located higher than the inner leg (FIG. 1 shows the height difference and FIG. 4 and others show an example orientation in which this is the case), the inner leg opens a gate-lever of the carabiner in an act of a locking motion, and the outer leg opens the gate-lever of the carabiner in an act of a detaching motion (inasmuch as it is capable of this use with an appropriate carabiner, noting that similarly to the invention the Nagasaki structure has two spaced legs with an open area between them and a connection that can rest on the carabiner to secure the clip to the carabiner, and so it can be used in similar fashion to method disclosed by the invention and so is capable of the claimed use).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #8,443,913 to Nagasaka as applied to claim 3 or 14 above, and further in view of U.S. Patent Publication #2008/0148915 to Nickels (Nickels).
With Respect to Claim 4 or 15  
As an alternative to the rejection of these claims above using Nagasaka alone, Nickels discloses forming a similar tool hanging hook on a power tool with a leg including a first portion (28) and a main functional part (area above 28 in FIG. 5), and wherein an included angle between the first portion and the main functional part is greater than 90 degrees and equal or less than 170 degrees and that this serves to permit the hanger to accommodate various sized parts to hang the power tool on.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Nickels, to form the first portion with a sloped section (28) (for clarity, although Fig. 5 of Nagasaka has a vertical section between 29 and the top of the hook, there is no particular benefits disclosed for this and it is considered merely exemplary and the combination merely adds the slope contacting the main functional part) in order to permit the hanger to accommodate different sized structures to hang the tool on (in addition to the carabiner hanging).
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are either not persuasive or are moot in view of the new ground(s) of rejection.
In response to Applicant’s arguments that the amendments overcome the previous 112 2nd paragraph rejections, these arguments are largely persuasive and as those rejections are no longer present these arguments will not be further addressed in detail. Examiner finds persuasive Applicant’s arguments/admission on the record that claim 2’s “when the worker holds the tool” is the same as the identical phrase in claim 1 and so both limitations must be simultaneously met (although noting that they remain clearly only functional). Applicant’s arguments/admission on the record that the amendment to claim 6 clarifies that the carabiner is only functionally recited are persuasive, and it is noted that the other limitations using similar language (e.g. using the word “when”) are also clearly functional.
In response to Applicant’s arguments that the prior art does not disclose or render obvious the subject matter of the amended claims, Examiner respectfully disagrees, and also notes the 112 2nd paragraph rejections above as to the indefiniteness of the new limitations, which appear to encompass the prior art. See the rejection of the claims above for details as to how Nagasaka discloses the subject matter of the amended claims.
Applicant's arguments (e.g. general statements that Nagasaka fails to disclose the subject matter of the amended claims without detailing how the amended claim language is not met by Nagasaka) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments (e.g. general statements that Nagasaka fails to disclose the subject matter of the amended claims without detailing how the amended claim language is not met by Nagasaka) do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734